DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6, 9-10 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/11/2022.
Applicant's election with traverse of Invention I, claims 1-12 and Species A in the reply filed on 4/11/2022 is acknowledged.  The traversal is on the grounds that the newly amended claims have significant overlapping subject matter.  This is not found persuasive because the heat exchanger of claim 1 does not require cooling fluid from an engine and a single monolithic unit as required in claim 13. The heat exchanger of claim 1 and aircraft of claim 13 can be made from a materially different process of manufacturing than claim 18 and are not required to be printed and can be extruded or laminated. The species are also distinct because of the various rib configurations with one rib or configured differently with various ribs. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intake and out-take valve in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (US Publication No.: 2019/0360759 hereinafter “Collins”).
With respect to claim 1, Collins discloses an additively manufactured heat exchanger (Fig. 5 and Para 0072) comprising: a main body (26); a plurality of wavy fins disposed in the main body to define fluid cooling flow paths for heat transfer (Fig. 5, wavy fins 24 define a cooling flow path), each wavy fin having an inner wall forming a channel including radiused corners throughout a length of the wavy fin (Fig. 5, 24).
With respect to claim 11, Collins discloses the additively manufactured heat exchanger of claim 1 as discussed above. Collins also discloses wherein the main body and the plurality of wavy fins are a single monolithic unit (Fig. 5 and Para 0072).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Publication No.: 2019/0360759 hereinafter “Collins”) in view of Lutjen et al. (US Publication No.: 2013/0323033 hereinafter “Lutjen”).
With respect to claims 2-3, Collins discloses the additively manufactured heat exchanger of claim 1 as discussed above. Collins is silent to the inner wall has at least one rib (as per claim 2) wherein the at least one rib comprises a rib forming a continuous ring around an inner circumferential surface of the inner wall (as per claim 3).
Lutjen teaches wavy fluid passages with augmented walls or ribs on the entire surface of the walls (Fig. 4A, 80A and Para 0043-0044). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fins of Collins to have the ribs of Lutjen to increase turbulence and heat transfer (Para 0043-0044).
With respect to claim 7, Colling and Lutjen teach the additively manufactured heat exchanger of claim 2 as discussed above. Lutjen also teaches wherein the inner wall and the at least one rib are part of a single monolithic unit (Fig. 4a, 80A is monolithic to the wall).
With respect to claim 8, Colling and Lutjen teach the additively manufactured heat exchanger of claim 2 as discussed above. Lutjen is silent to each rib of the at least one rib has a semi-ellipsoid surface. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the shape of the ribs of Lutjen to be semi-ellipsoid since it is old and well known that the shape of a rib in a fluid channel changes the fluid flow rate and turbulence and would be an obvious design choice depending upon a desired heat transfer and flow rate. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Publication No.: 2019/0360759 hereinafter “Collins”) in view of Gebald et al. (US Publication No.: 2017/0326494 hereinafter “Gebald”)
With respect to claim 12, Collins discloses the additively manufactured heat exchanger of claim 1 as discussed above. Collins also discloses wherein the main body has an intake valve (Fig. 5, inlet 28) configured for receiving hot fluid from an aircraft engine, and an out-take valve (Fig. 5, outlets 32) configured for channeling cooled fluid out of the main body after exchanging heat with air passing through the channels of the plurality of wavy fins.
Collins discloses inlets and outlets but is silent to actual valves for the inlets and outlets.
Gebald teaches adding an inlet and outlet valve to a heat exchanger (Para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the exchanger of Colling with an inlet and outlet valve as taught by Gebald to aid in controlling the fluid flow and heat transfer (Para 0054).
It is noted that the phrases “configured for channeling cooled fluid out of the main body after exchanging heat with air passing through the channels of the plurality of wavy fins” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763